Case 2:20-cv-07873-DSF-E Document 35 Filed 04/01/21 Page 1 of 1 Page ID #:116




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 BRIAN WHITAKER                       CASE NO.
                                      2:20−cv−07873−DSF−E
              Plaintiff(s),
       v.                    Order to Show Cause re
 BROADWAY JEWELRY MART, LLC, Dismissal for Lack of
 et al.                      Prosecution

            Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before May 3, 2021. Failure to file a
    default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: April 1, 2021                       /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
